PER CURIAM.
We have reviewed the record and the briefs of the parties and heard oral argument. On the basis thereof we are convinced that if error occurred with respect to the introduction of a fingerprint card and testimony relating thereto it was harmless beyond a reasonable doubt. We, therefore, affirm the judgment and sentence from which this appeal has been taken. Chapman v. State of California, 1967, 386 U.S. 18, 87 S.Ct. 824, 17 L.Ed.2d 705, 24 A.L.R.3d 1065 and Section 924.33, F.S. 1967, F.S.A.
Affirmed.
WALDEN, McCAIN and REED, JJ„ concur.